Title: Remarks & Occurs. in Feby. [1770]
From: Washington, George
To: 




Feby. 2d. Agreed with Joseph Goart, to come down and raise Stone out of my Quarry for my Mill at the Rate of Three pounds pr. Month 26 days to the Month and lost time to be made up.


   
   The walls of the new mill were to be built with local sandstone, which the residents of the area called freestone because of its abundance and the ease with which it could be cut and carved (studebakerMarvin F. Studebaker. “Freestone from Acquia.” Virginia Cavalcade 9 (Summer 1959): 35–41., 37). GW’s quarry may have been on the banks of the Potomac River west of his mansion house, where a large bed of freestone was located (GW to Daniel Carroll, 16 Dec. 1793, DLC:GW). Goart, whose name GW variously spelled Gort, Goord, Goort, and Gourt, began his work on 6 Mar. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 314, 333, 340).



 


3. Agreed with Mr. Robt. Adam for the Fish catchd at the Fishing Landing I bought of Posey, on the following terms—to wit
He is obligd to take all I catch at that place provided the quantity does not exceed 500 Barls. and will take more than this qty. if he can get Cask to put them in. He is to take them as fast as they are catchd with out giving any interruption to my people; and is to have the use of the Fish House for his Salt, fish, &ca. taking care to have the House clear at least before the next Fishing Season.

In consideration of which he is to pay me Ten pounds for the use of the House, give 3/ a thousd. for the Herrings (Virg. Money) and 8/4 a hundred (Maryland Curry.) for the whitefish.
Mr. Piper and Lund Washington present.

	
   
   The fishery was on the 200–acre tract of land GW had acquired at Posey’s sale the previous October (Va. Gaz., R, 19 Oct. 1769). Taken by seining in the Potomac, the fish were packed with salt in large barrels to be sold to local planters for their slaves or to be shipped abroad, often to the West Indies (Robert Adam to GW, 24 June 1771, DLC:GW). Between 13 April and the end of May, Adam received 473,750 herring and 4,623 shad (whitefish), and on 1 Oct. GW was credited with £102 Virginia currency for his fish and rent of his fish house. For shad he was paid 8s. 4d. Virginia per hundred, a better rate than the 8s. 4d. Maryland per hundred given above (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 310).



